Title: To Thomas Jefferson from Franklin Bache, 27 March 1824
From: Bache, Franklin
To: Jefferson, Thomas


Sir;
Philadelphia
March 27th 1824.
In July last, I wrote to Judge Cooper, President of South Carolina College, respecting a vacant professorship of chemistry, which I saw, by the public papers of Charleston, was to be filled. In his reply, which was very frank and satisfactory, he informed me of the strong claims of Mr Vanuxem, his present–adjunct, in the event of his declining the department of Chemistry, and the great probability, if not certainty, of his election.In a postscript, however, to his letter, as if to make amends for the unfavourable view that he took of my wishes, relatively to his College, he gives me the following intimation; I use his own words: “I think there will be a vacancy to be filled at the Virginia University this time twelvemonth.”Ever since I received Judge Coopers’ letter, I had proposed to myself to address you on the subject, to request information respecting the department of Chemistry in your university; but various circumstances have procrastinated the fulfilment of my intention, until the present time.If it would not be asking too much, I should be glad to be informed respecting the leading particulars of the footing, on which the Chemical Chair is placed; or, if this request would impose too great a task, perhaps you could refer me to printed documents, which would give me the desired information.Are the names of Candidates for the professorship of Chemistry, at present receivable; and if so, will it be sufficient that I make myself known to you as an applicant, as I now do, to bring me regularly under the notice of your trustees, or must I make a formal application, in some other quarter, to some one specially authorized to receive such applications?If I supposed the professorship referred to was immediately to be filled, I should lose no time in repairing to Charlottesville, and making myself known by a personal application to the different members of the board of Trustees or visiters; but under present circumstances, I must await the reception of more exact information, before I venture to take this step.If it should surprize you, that a perfect stranger should thus attempt to impose upon you the trouble of a correspondence on his own business, I have no excuse to offer, but the general impression I have imbibed, of your  goodness; unless indeed, I have built somewhat on your former friendship to my late father, Benjamin Franklin Bache, presuming it might create a favourable disposition towards his eldest son.I am, Sir, with the greatest respect, your obedt SevtFranklin Bache